  Case 2:17-mc-51664-RHC ECF No. 34, PageID.299 Filed 03/03/20 Page 1 of 2




                             United States District Court
                             Eastern District of Michigan
                                  Southern Division

In re: Search/Seizure Warrant


                                                      Case No. 17-mc-51664
                                                      Honorable Robert H. Cleland




    Stipulated Order Finding Petitioner’s Motions to Unseal Moot
     And Authorizing United States to Release Redacted Search
                        Warrant Affidavits


      The parties, by and through undersigned counsel, respectfully submit this

Stipulated Order asking the court to: 1) find Petitioner’s Motions to Unseal Moot

and 2) to authorize the United States to release redacted search warrant affidavits

to Petitioner. In support of this Stipulated Order, the parties state as follows:

   1. The Petitioner filed motions to unseal the search warrant affidavits filed on

      this docket.

   2. The United States and Petitioner agree that the Petitioner should receive the

      search warrant affidavits with information provided by confidential

      informants, if any, redacted.
  Case 2:17-mc-51664-RHC ECF No. 34, PageID.300 Filed 03/03/20 Page 2 of 2




   3. The parties agree that the search warrant affidavits filed under this docket

      should remain sealed on the public docket until further order of this court.

   IT IS SO ORDERED.

Dated: March 3, 2020

S/Robert H. Cleland
Robert H. Cleland
United States District Judge


SO STIPULATED:

Matthew Schneider
United States Attorney



s/Philip A. Ross                      s/Steven M. Vitale (w/consent)
Philip A. Ross                        Steven M. Vitale
Assistant United States Attorney     Counsel for Daniel Moreno
211 West Fort Street                 363 West Big Beaver Road Suite 250
Detroit, MI 48226                     Troy, Michigan 48084
Phone: (313) 226-9790                 Phone: (248) 430-8000
Philip.Ross@usdoj.gov                 Steve@vitalelawfirm.Com
(Va. State Bar # 70269)               (P-45601)

Date: February 28, 2020




                                          2
